Exhibit 10.1

 

Execution Version

 

 

COMMON STOCK PURCHASE AGREEMENT

 

among

 

EMERGENT CAPITAL, INC.

 

and

 

THE PURCHASERS REFERRED TO HEREIN

 

July 28, 2017

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

DEFINITIONS

1

1.1

Definitions

1

 

 

 

ARTICLE II

PURCHASE AND SALE

4

2.1

Agreement to Sell and Purchase

4

2.2

Closing

4

2.3

Deliveries

5

2.4

Closing Conditions

5

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

6

3.1

Representations and Warranties of the Company

6

3.2

Representations and Warranties of the Purchasers

8

 

 

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

11

4.1

Transfer Restrictions

11

4.2

Furnishing of Information

12

4.3

Integration

12

4.4

Securities Laws Disclosure; Publicity; Confidentiality

12

4.5

Form D; Blue Sky Filings

13

4.6

Shareholder Rights Plan

13

4.7

Use of Proceeds

13

4.8

Indemnification of Purchasers

13

4.9

Listing of Common Stock

16

4.10

Short Sales and Confidentiality After the Date Hereof

16

 

 

 

ARTICLE V

MISCELLANEOUS

16

5.1

Termination

16

5.2

Fees and Expenses

16

5.3

Entire Agreement

17

5.4

Notices

17

5.5

Amendments; Waivers

17

5.6

Headings

18

5.7

Successors and Assigns

18

5.8

No Third-Party Beneficiaries

18

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

5.9

Governing Law

18

5.10

Survival

19

5.11

Execution

19

5.12

Severability

19

5.13

Replacement of Shares

19

5.14

Remedies

19

5.15

Independent Nature of Purchasers’ Obligations and Rights

19

5.16

Liquidated Damages

20

5.17

Construction

20

 

SCHEDULE 1

Purchasers

 

 

ii

--------------------------------------------------------------------------------


 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is dated as of July 28,
2017, by and among Emergent Capital, Inc., a Florida corporation (the
“Company”), and each purchaser listed on Schedule 1 attached hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

 

WHEREAS, the Company has authorized the sale and issuance of up to 115,000,000
shares of common stock of the Company, par value $0.01 per share (the “Common
Stock”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, the number of
shares of Common Stock set forth opposite such Purchaser’s name on Schedule 1
(collectively, the “Shares”), as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I     DEFINITIONS

 

1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

 

“Affiliate” “ means, in respect of any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, the first Person. With respect to a Purchaser, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Purchaser will be deemed to be an Affiliate
of such Purchaser.

 

“Applicable Law” means, with respect to any Person, all provisions of Law that
apply to such Person and such Person’s activities, assets and property.

 

“Board” means the Board of Directors of the Company.

 

“Claim” shall have the meaning ascribed to such term in Section 4.7(c).

 

“Claim Notice” shall have the meaning ascribed to such term in Section 4.7(c).

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.2.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and (x) all
conditions precedent to (i) the Purchasers’ obligations to pay the Purchase
Price and (ii) the Company’s obligations to deliver the Shares have been
satisfied or waived and (y) the required conditions, actions, deliveries and
approvals set forth in Article II of the Master

 

--------------------------------------------------------------------------------


 

Transaction Agreement have been met, completed, made and obtained, as
appropriate, or waived, by the relevant party thereunder.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Stock” shall have the meaning ascribed to such term in the Recitals.

 

“Contemplated Transactions” means the Transactions as that term is defined in
the Master Transaction Agreement.

 

“Contract” means any written or oral contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, commitment or other arrangement or agreement.

 

“Control” means, in relation to any Person, where a Person (or Persons acting in
concert) has direct or indirect control (a) of the affairs of another Person,
(b) over more than 25% of the total voting rights conferred by all the issued
shares in the capital of another Person which are ordinarily exercisable in a
general meeting or (c) of a majority of the board of directors of another Person
(in each case whether pursuant to relevant governance documents, Contract or
otherwise) and “Controlled” shall be construed accordingly.

 

“Equitable Exceptions” means, with respect to the enforceability of any
obligation, that such obligation is subject to (a) applicable bankruptcy,
insolvency, moratorium, receivership, assignment for the benefit of creditors or
other similar state or federal laws affecting the rights and remedies of
creditors generally (including, without limitation, fraudulent conveyance or
transfer laws) and judicially developed doctrines in this area, such as
equitable subordination and substantive consolidation of entities and
(b) equitable principles (whether considered in a proceeding in equity or at
law).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Governmental Authority” means any international, supranational or national
government, any state, provincial, local or other political subdivision thereof,
any entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any government authority, agency, department, board, commission or
instrumentality of the United States or another nation or jurisdiction, any
State of the United States or any political subdivision of any thereof, any
court, tribunal or arbitrator, or any self-regulatory organization.

 

“Indebtedness” means Indebtedness as that term is defined in the Master
Transaction Agreement.

 

“Investor” means Investor, as that term is defined in the Master Transaction
Agreement.

 

2

--------------------------------------------------------------------------------


 

“Judicial Authority” means any court, arbitrator, special master, receiver,
tribunal or similar body of any kind (including any Governmental Authority
exercising judicial powers or functions of any kind).

 

“Law” means any treaty, code, statute, law (including common law), rule,
regulation, convention, ordinance, Order, regulatory policy statement or similar
guidance, binding directive or decree of any Governmental Authority or Judicial
Authority.

 

“Legal Proceedings” means any judicial, administrative or arbitral claim,
action, complaint, hearing, petition, suit, mediation, litigation,
investigation, examination, inspection or other proceeding, at law or in equity,
in any case, by or before a Governmental Authority or Judicial Authority.

 

“Liabilities” means any and all Indebtedness, liabilities, obligations,
deficiencies, penalties, assessments, fines, claims, causes of action or other
losses, fees, costs or expenses, whether accrued or fixed, absolute or
contingent, matured or unmatured, due or to become due and whether arising under
any Order, Contract or otherwise.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, or preemptive right.

 

“Master Transaction Agreement” means one or more Master Transaction
Agreement(s) dated as of March 15, 2017 or May 12, 2017 among the Company, PJC
Investments, LLC and the applicable Consenting Convertible Note Holders (as
defined therein) party thereto.

 

“Material Adverse Effect” means Material Adverse Effect as that term is defined
in the Master Transaction Agreement.

 

“Noteholder” means a Consenting Convertible Note Holder as that term is defined
in the Master Transaction Agreement that is also a Purchaser.

 

“Order” means any judgment, writ, decree, directive, decision, injunction,
ruling, award assessment, arbitration award, or order (including any consent
decree or cease and desist order) of any kind of any Governmental Authority or
Judicial Authority.

 

“Permit” means any consent, franchise, license, approval, authorization,
registration, certificate, certification or permit issued or granted by any
Governmental Authority.

 

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company or
other entity

 

“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.7.

 

3

--------------------------------------------------------------------------------


 

“Registration Rights Agreement” means Registration Rights Agreement as that term
is defined in the Master Transaction Agreement.

 

“Resolutions” shall have the meaning ascribed to such term in
Section 2.4(b)(iv).

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” means all registration statements, prospectuses, reports,
schedules, forms, statements, and other documents (including exhibits and all
other information incorporated by reference) required to be filed or furnished
by the Company with or to the SEC since January 1, 2011.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act.

 

“Trading Day” means a day on which the primary Trading Market of the Common
Stock is open for trading.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the New York
Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the NASDAQ Global Select
Market, the NASDAQ Capital Market, the OTCQX and the OTCQB (or any of their
respective successors).

 

“Transaction Documents” means the Transaction Documents as that term is defined
in the Master Transaction Agreement.

 

ARTICLE II     PURCHASE AND SALE

 

2.1          Agreement to Sell and Purchase.  At the Closing, the Company will
issue and sell to each of the Purchasers, and each Purchaser will, severally and
not jointly, purchase from the Company, the number of Shares set forth opposite
such Purchaser’s name on Schedule 1 for an aggregate purchase price set forth
opposite such Purchaser’s name on Schedule 1; provided, however, that (i) the
number of Shares sold to Investor shall be 75,000,000 and (ii) the number of
Shares sold to Noteholders shall not be greater than 40,000,000 in the
aggregate. The purchase price per Share shall be $0.20 (the “Purchase Price”).

 

2.2          Closing.  On the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company or its designee via wire transfer to the
account as specified in writing by the Company immediately available funds equal
to its Purchase Price as set forth on

4

--------------------------------------------------------------------------------


 

Schedule 1 and the Company shall deliver to each Purchaser its respective number
of Shares as set forth on Schedule 1 and the other items set forth in
Section 2.3 issuable at the Closing.  Upon satisfaction of the conditions set
forth in Sections 2.3 and 2.4, the Closing shall occur at the offices of Kelley
Drye & Warren LLP, 101 Park Avenue, New York, NY 10178, or such other location
as the parties shall mutually agree.

 

2.3          Deliveries.

 

(a)           On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser or other applicable Person the following:

 

(i)            irrevocable instructions to the transfer agent for the Common
Stock to issue the Shares being purchased by such Purchaser in book entry form
unless a physical certificate is requested by such Purchaser, registered in the
name of such Purchaser as set forth on such Purchaser’s signature page;

 

(ii)           a secretary’s certificate, dated as of the Closing Date,
certifying as to (A) the incorporation and active status of the Company in the
State of Florida based upon a certificate issued by the Secretary of State of
the State of Florida as of a date within thirty (30) days of the Closing Date,
(B) the Resolutions, (C) the Articles of Incorporation of the Company, as
amended to date, certified as of a date within ten (10) days of the Closing
Date, and (D) the Amended and Restated Bylaws of the Company, each as in effect
as of the Closing Date;

 

(iii)          the Registration Rights Agreement, duly executed by the Company;
and

 

(iv)          such other documents relating to the transactions contemplated by
the Transaction Documents as such Purchaser or its counsel may reasonably
request.

 

(b)           On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

(i)            such Purchaser’s Purchase Price by wire transfer to the account
as specified in writing by the Company;

 

(ii)           the Registration Rights Agreement, duly executed by such
Purchaser; and

 

(iii)          such other documents relating to the transactions contemplated by
the Transaction Documents as the Company or its counsel may reasonably request.

 

2.4          Closing Conditions.

 

(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

5

--------------------------------------------------------------------------------


 

(i)            the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchasers contained
herein;

 

(ii)           all obligations, covenants and agreements of the Purchasers under
this Agreement required to be performed at or prior to the Closing Date shall
have been performed;

 

(iii)          the delivery by the Purchasers of the items set forth in
Section 2.3(b) of this Agreement; and

 

(iv)          the consummation of the Contemplated Transactions is occurring
contemporaneously with the Closing.

 

(b)           The respective obligations of each Purchaser hereunder in
connection with the Closing are subject to the following conditions being met:

 

(i)            the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;

 

(ii)           all obligations, covenants and agreements of the Company under
this Agreement required to be performed at or prior to the Closing Date shall
have been performed;

 

(iii)          the delivery by the Company of the items required to be delivered
to such Purchaser set forth in Section 2.3(a) of this Agreement;

 

(iv)          The Board shall have approved the transactions contemplated hereby
and shall have adopted resolutions consistent therewith (the “Resolutions”);

 

(v)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

(vi)          the consummation of the Contemplated Transactions is occurring
contemporaneously with the Closing.

 

ARTICLE III       REPRESENTATIONS AND WARRANTIES

 

3.1          Representations and Warranties of the Company.  The Company hereby
represents and warrants as of the date hereof and as of the Closing Date to each
Purchaser as follows:

 

(a)           Incorporation by Reference.  The representations and warranties
made by or on behalf of the Company in Article III of the Master Transaction
Agreement are hereby incorporated by reference herein as if made by the Company
to each Purchaser, including each Purchaser who is not a party to the Master
Transaction Agreement.

 

6

--------------------------------------------------------------------------------


 

(b)           Issuance of the Shares.  The Shares to be issued to such
Purchaser, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company.

 

(c)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchasers as contemplated hereby.  The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Trading
Market.

 

(d)           Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.  Other than as disclosed in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.

 

(e)           Disclosure.  All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby furnished by
or on behalf of the Company with respect to the representations and warranties
made herein are true and correct in all material respects with respect to such
representations and warranties and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, and when taken as a whole, not misleading.  The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 or in the Master Transaction Agreement.

 

(f)            No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 and other than with
respect to the Contemplated Transactions, neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Shares to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or quoted.

 

(g)           No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of general solicitation or general advertising.  The Company has offered
the Shares for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

7

--------------------------------------------------------------------------------


 

(h)           Acknowledgment Regarding Purchasers’ Purchase of Shares.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement, the
other Transaction Documents or the Contemplated Transactions and any advice
given by any Purchaser or any of its respective representatives or agents in
connection with this Agreement, the other Transaction Documents or the
Contemplated Transactions is merely incidental to the Purchasers’ purchase of
the Shares.  The Company further represents to each Purchaser that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

 

(i)            Manipulation of Price.  Other than in relation to the
Contemplated Transactions, the Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.

 

Each of the Purchasers acknowledges and agrees that the Company has not made any
representations or warranties with respect to the Contemplated Transactions
other than those specifically set forth in this Section 3.1 or in the Master
Transaction Agreement.

 

3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and no other Purchaser, hereby severally represents and warrants as
of the date hereof and as of the Closing Date to the Company as follows:

 

(a)           Existence; Good Standing. It is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization or
formation and has all requisite power and authority to own and operate its
properties and to conduct its business, as conducted and planned to be conducted
as of the date hereof.  The state of residence or principal place of business of
each Purchaser is set forth on Schedule 1.

 

(b)           Authority; Enforceability. It has the requisite corporate or other
entity (as applicable) power and authority to execute and deliver this Agreement
and the other Transaction Documents to which it is or shall be a party, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated herein and therein.  The execution and delivery by it
of this Agreement and the other Transaction Documents to which it is or shall be
a party, the performance of its obligations hereunder and thereunder, and the
consummation by it of the transactions contemplated herein and therein have been
duly authorized by all requisite corporate or other entity (as applicable)
action on its part and no other corporate or other entity (as applicable)
authorization or proceedings on its part is required therefor.  This Agreement
and each other Transaction Document to which it is or shall be a party has been
or shall be duly executed and

 

8

--------------------------------------------------------------------------------


 

delivered by it, as the case may be, and, assuming the due authorization,
execution and delivery of this Agreement and such other Transaction Documents by
the other parties hereto and thereto, each constitutes or shall constitute the
legal, valid and binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except for the Equitable Exceptions.

 

(c)           Approvals. No notices are required to be delivered to, and no
approvals and consents are required to be obtained from, the board of directors
(or similar governing body, as applicable) or stockholders or equity holders of
such Purchaser under: (i) Applicable Law; (ii) the organizational documents of
such Purchaser; or (iii) any Contract to which such Purchaser is a party in
connection with the execution and delivery by it of this Agreement and the other
Transaction Documents to which it is or shall become a party and the
consummation of the transactions contemplated herein and therein.

 

(d)           No Conflicts. Neither the execution, delivery or performance by
such Purchaser of the Transaction Documents to which it is or shall be a party,
nor the consummation by such Purchaser of the Contemplated Transactions herein
or therein, does or shall violate, conflict with, breach or constitute a default
under, or shall violate, conflict with, breach or constitute a default under (in
each case, with or without the giving of notice, the lapse of time or both) any
of the provisions of: (i) any of the organizational documents of such Purchaser;
(ii) any Contract; (iii) any Applicable Law; or (iv) any Permit or Order or
judgment applicable to such Purchaser.

 

(e)           All Necessary Consents. Neither the execution, delivery or
performance by such Purchaser of this Agreement and the other Transaction
Documents to which it is or shall be a party, nor the consummation by such
Purchaser of the transactions contemplated herein or therein, does or will:
(i) require such Purchaser to obtain or make any consent, waiver, approval,
authorization, Order or Permit of, declaration, filing or registration with,
other action by, or notification to, any Governmental Authority or other
authority of any kind other than the written approval of the Florida Office of
Insurance Regulation; or (ii) require the consent, waiver, approval,
authorization, notification or action of, by or to (as applicable) any other
Person pursuant to the terms and conditions of any Contract in order to avoid
any breach, default, violation, termination, modification or prepayment
thereunder and to avoid the acceleration or cancellation of any rights or
obligations thereunder.

 

(f)            Own Account.  Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares for its own
account and not with a view to or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no arrangement or understanding with any other persons regarding the
distribution of such Shares (this representation and warranty not limiting such
Purchaser’s right to sell the Shares in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law.  Such Purchaser is acquiring the

 

9

--------------------------------------------------------------------------------


 

Shares hereunder in the ordinary course of its business.  Such Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.

 

(g)           Purchaser Status.  At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, and on each date on which it
receives the Shares it will be, either:  (i) an “accredited investor” as defined
in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  Such Purchaser was not organized for the purpose of acquiring
the Shares and is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.

 

(h)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

 

(i)            General Solicitation.  Such Purchaser is not purchasing the
Shares as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement. Such Purchaser further
acknowledges that he or it, or his or its Affiliate, has a pre-existing
relationship with the Company such as (i) as a holder of currently outstanding
securities of the Company or (ii) another affiliation with the Company.

 

(j)            Brokers.  No broker, finder, investment banker or other Person
has been engaged by such Purchaser that is entitled to any brokerage, finder’s
or other fee or commission from such Purchaser in connection with the
transactions contemplated herein.

 

(k)           Certain Trading Activities.  Such Purchaser has not, directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, engaged in any direct or indirect purchases
or sales in the securities of the Company (including, without limitation, any
Short Sales involving the Company’s securities) since the time that such
Purchaser was first contacted by the Company or any other Person regarding the
Contemplated Transactions, including the purchase of Shares  pursuant to this
Agreement.  Such Purchaser covenants that neither it nor any Person acting on
its behalf or pursuant to any understanding with it will engage in any direct or
indirect purchases or sales in the securities of the Company (including, without
limitation, Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed by the Company in the manner set forth in
Section 4.3.  Such Purchaser has maintained, and covenants that until such time
as the transactions contemplated by this Agreement are publicly disclosed by the
Company in the manner set forth in Section 4.3 such Purchaser will maintain, the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this

 

10

--------------------------------------------------------------------------------


 

transaction).  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Shares
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

 

(l)            Access to Information.  Such Purchaser acknowledges that it has
reviewed the SEC Reports and the Transaction Documents and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares; (ii) access to information about the Company and its subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospectus sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
Shares.  Neither such inquiries nor any other investigation conducted by or on
behalf of such Purchaser or its representatives or counsel shall modify, amend
or affect such Purchaser’s right to rely on the truth, accuracy and completeness
of the SEC Reports and the Transaction Documents, and the Company’s
representations and warranties contained in the Transaction Documents.

 

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the Contemplated
Transactions hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV        OTHER AGREEMENTS OF THE PARTIES

 

4.1          Transfer Restrictions.  Each Purchaser acknowledges and
understands, severally and not jointly, that (i) the Shares may only be disposed
of in compliance with state and federal securities laws and (ii) in connection
with any transfer of Shares other than pursuant to an effective registration
statement or pursuant to an available exemption from the registration
requirements of the Securities Act (including Rule 144), to the Company or to an
Affiliate of a Purchaser or in connection with a pledge as contemplated in this
Section 4.1, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act. 
As a condition of transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement.  Any transfer or purported transfer of the Shares in
violation of this Section 4.1 shall be void.

 

11

--------------------------------------------------------------------------------


 

The Purchasers agree to the imprinting or notating, so long as is required by
this Section 4.1, of a legend on or to any of the Shares (and any certificates
or instruments representing the Shares) substantially as set forth on Exhibit A
hereto.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares.

 

4.2          Furnishing of Information.  As long as any Purchaser beneficially
or legally owns Shares, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.  As long as any Purchaser owns Shares, but only until all such
Shares may be sold under Rule 144(b)(i) without regard to meeting the
requirements of Rule 144(c), if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for any Purchaser to sell the Shares under Rule 144.  The Company will
be deemed to have furnished such reports to the Purchasers if the Company has
filed such reports with the SEC using the SEC’s Electronic Data Gathering,
Analysis and Retrieval system and such reports are publicly available. The
Company further covenants that it will take such further action as any holder of
Shares may reasonably request, all to the extent required from time to time to
enable such Purchaser to sell such Shares without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

 

4.3          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Purchasers or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.4          Securities Laws Disclosure; Publicity; Confidentiality.  In
accordance with the requirements of the Exchange Act, the Company shall cause a
Current Report on Form 8-K relating to the sale of the Shares under this
Agreement to be transmitted to the SEC for filing, which Form 8-K shall be
reasonably acceptable to each Purchaser, disclose the material terms of the
transactions contemplated hereby, and attach forms of the Transaction Documents
thereto.  The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the Contemplated Transactions,
and no Purchaser shall issue any such

 

12

--------------------------------------------------------------------------------


 

press release or otherwise make any such public statement without the prior
consent of the Company, which consent shall not unreasonably be withheld, except
if such disclosure is required by Applicable Law, in which case the disclosing
party shall promptly provide the Company with prior notice of such public
statement or communication.

 

4.5          Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Shares as required under Regulation D.  The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Shares for, sale to the Purchasers at the Closing and issuance to
the Purchasers pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States, and shall provide evidence of any
such action so taken to the Purchasers on or prior to the Closing Date.  The
Company shall make all filings and reports relating to the offer and sale of the
Shares required under applicable securities or “Blue Sky” laws of the states of
the United States following the Closing Date.

 

4.6          Shareholder Rights Plan. No shareholder rights plan or similar plan
or arrangement is in effect.

 

4.7          Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares hereunder for working capital and general corporate purposes.

 

4.8          Indemnification of Purchasers.

 

(a)           Indemnification. Subject to the provisions of this Section 4.8,
the Company will indemnify and hold the Purchasers and each of their respective
officers, directors, Affiliates, agents and employees (each, a “Purchaser
Party”) harmless from any and all out-of-pocket loss, Liability, claim, charge,
assessed interest, judgment, fine, penalty, damage, fee or expense (including
reasonable legal, consultant, accounting and other professional fees and
expenses and including any mitigation cost and any cost of determining that
there has been a breach under this Agreement or any other Transaction Document)
(collectively, “Losses”) incurred by such Purchaser Party resulting from (a) any
breach of any representation and warranty of the Company contained in this
Agreement or in any other Transaction Document or (b) any failure by the Company
to perform any covenant or agreement hereunder, under any other Transaction
Document or under any agreement contemplated hereby or thereby (unless such
action is based upon a breach of such Purchaser’s representations, warranties or
covenants under the Transaction Documents or any agreements or any violations by
the Purchaser of state or federal securities laws or any conduct by such
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  For purposes of determining the amount of Losses incurred with
respect to a breach of any representation or warranty contained in this
Agreement, any other Transaction Document or any certificate delivered pursuant
to this Agreement or any other Transaction Document, each such representation or
warranty shall be read without reference to “materiality” or “Material Adverse
Effect” qualifier. The Purchaser Parties shall be third party beneficiaries of
this Section 4.8, each of whom may enforce the provisions of this Section 4.8.

 

13

--------------------------------------------------------------------------------


 

(b)           Limitations on Indemnification. In no event shall any Purchaser
Party be entitled to double recovery hereunder.  If any circumstance constitutes
a breach of more than one representation, warranty or covenant, the Purchaser
Party(ies) shall only be entitled to recover once in respect of such
circumstance. The right to indemnification, recovery of Losses or any other
remedy shall not be affected by any investigation conducted with respect to, or
any knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or any other
Transaction Document or the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with any representation, warranty, covenant or
agreement made by the Company, or any other matter.  The waiver of any condition
based on the accuracy of any such representation or warranty, or on the
performance of or compliance with any such covenant or agreement, shall not
affect the right to indemnification, recovery of Losses or any other remedy
based on any such representation, warranty, covenant or agreement.  No Purchaser
Party shall be required to show reliance on any representation, warranty,
certificate or other agreement in order.  In no event shall the Company  (and/or
its Affiliates, or any of its respective, members, directors, officers,
employees, servants, agents or attorneys) be liable to the Purchaser Parties for
any consequential damages whatsoever including without limitation, damages for
loss of profits, loss of business, loss of savings, business interruption, work
stoppages, or other indirect, special, consequential, punitive, or incidental
damages arising out of this Agreement, and on any theory of liability, even if
it has been advised of the possibility of such damages.

 

(c)           Procedures. If any action shall be brought against any Purchaser
Party in respect of which indemnity may be sought pursuant to this Agreement,
the Purchaser Party shall promptly cause written notice (the “Third Party
Notice”) of the assertion of such Legal Proceeding to be forwarded to the
Company. The Company shall have the right, at its sole option and expense, by
providing written notice to the Purchaser Party, to (i) take control of the
defense and investigation of such Legal Proceeding, (ii) employ and engage
attorneys of its own choice (subject to the prior written approval of the
Purchaser Party, such approval not to be unreasonably withheld, conditioned or
delayed) to handle and defend the same, at the Company’s sole cost, risk and
expense and (iii) compromise or settle such Legal Proceeding, which compromise
or settlement shall be made only with the prior written consent of the Purchaser
Party; provided, that such consent shall not be required if such settlement
(w) includes an unconditional release of the Purchaser Party, (x) otherwise
provides solely for payment of monetary damages for which the Company shall be
responsible and no other form of relief or penalty, (y) shall not increase the
tax liability of the Purchaser Party for any taxable year or other taxable
period and (z) does not involve the admission of liability or wrongdoing on the
part of the Purchaser Party.  The Purchaser Party shall, at the Company’s
expense, cooperate in all reasonable respects with the Company and its attorneys
in the investigation, trial and defense of such Legal Proceeding and any appeal
arising therefrom, and the Purchaser Party may, at its own cost, monitor and
further participate in the investigation, trial and defense of such Legal
Proceeding and any appeal arising therefrom.  Notwithstanding the Company’s
election to assume the defense of such Legal Proceeding, the Purchaser Party
shall have, upon giving prior written notice to the Company, the right to employ
one separate counsel and to participate in the defense of such Legal Proceeding,
and the

 

14

--------------------------------------------------------------------------------


 

Company shall bear the reasonable fees, costs and expenses of such separate
counsel for the Purchaser Party if, but only if, the Purchaser Party shall have
reasonably concluded in good faith that (x) an actual or potential conflict of
interest (including one or more legal defenses or counterclaims available to it
or to other Purchaser Parties that are different from or additional to those
available to the Company) makes it inappropriate in the reasonable judgment of
the Purchaser Party (upon and in conformity with the advice of counsel) for the
same counsel to represent both the Purchaser Party and the Company or (y) the
claim seeks nonmonetary relief which, if granted, could materially and adversely
affect the Purchaser Party or its Affiliates.  If the Company elects not to
defend against such Legal Proceeding, does not, within fifteen (15) days after
receipt of the Third Party Notice (or such earlier date, if the failure to
assume the defense by such earlier date would materially impair the ability of
the indemnified party to defend such Legal Proceeding), acknowledge in writing
its intent to assume the defense of such Legal Proceeding pursuant to this
Section 4.8(c), contests its obligation to indemnify the Purchaser Party in
connection with such Legal Proceeding, or fails to defend against such Legal
Proceeding with reasonable diligence, the Purchaser Party may defend against
such Legal Proceeding, in which cases the costs of defending such Legal
Proceeding shall constitute indemnifiable Losses under this Section 4.8, and the
Company shall have the right to participate therein at its own cost.  If the
Purchaser Party defends any Legal Proceeding, then it shall keep the Company
regularly apprised of the status of the Legal Proceeding and the Company shall
reimburse the Purchaser Party for the reasonable expenses of counsel engaged by
the Purchaser Party to defend such Legal Proceeding upon submission of periodic
bills unless (A) the Company is asserting in good faith a bona fide contest to
its obligation to indemnify the Purchaser Party and (B) the Company deposits in
escrow in a manner and with and an escrow agent reasonably satisfactory to such
Purchaser Party all amounts that would have been payable to such Purchaser Party
under this sentence in the absence of such a contest as and when such amounts
would have been payable.  In no event shall the Purchaser Party be entitled to
compromise or settle any Legal Proceeding without the prior written consent of
the Company, such consent not to be unreasonably withheld, conditioned or
delayed. If a claim for Losses (a “Claim”) is to be made by any Purchaser Party
not in connection with a Legal Proceeding instituted by a third party, such
Purchaser Party shall give written notice (a “Claim Notice”) to the Company
reasonably promptly after such Purchaser Party becomes aware of any fact,
condition or event giving rise to Losses for which indemnification may be sought
under this Section 4.8(c).  If the Company notifies the Purchaser Party that it
does not dispute the Claim described in such Claim Notice, the Losses identified
in the Claim Notice shall be conclusively deemed a liability of the Company.
After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction, and the
time in which to appeal therefrom has expired, or a settlement shall have been
consummated, or the Purchaser Party and the Company shall have arrived at a
mutually binding agreement with respect to a Legal Proceeding hereunder, the
Purchaser Party shall forward to the Company notice of any sums due and owing by
the Company pursuant to this Agreement with respect to such matter and, unless
the Company in good faith disputes any such amounts, the Company shall promptly
pay such amounts.

 

15

--------------------------------------------------------------------------------


 

4.9          Listing of Common Stock. The Company hereby agrees to use
commercially reasonable efforts to maintain the listing of the Common Stock on a
Trading Market, and to list, if applicable, effective upon Closing, all of the
Shares on such Trading Market.  The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application all of the Shares, and will take such other action
as is necessary to cause all of the Shares to be listed on such other Trading
Market as promptly as possible.  The Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market. The Company
further agrees that if the Common Stock is quoted on the OTCQX or OTCQB, it will
use commercially reasonable efforts to transfer the listing of the Common Stock
to a national securities exchange, as such term is recognized by the SEC,
promptly after eligibility requirements for such national securities exchange
are met.

 

4.10        Short Sales and Confidentiality After the Date Hereof.  Each
Purchaser severally and not jointly with the other Purchasers covenants that
neither it nor any Affiliates acting on its behalf or pursuant to any
understanding with it has executed or will execute any Short Sales during the
period after the time such Purchaser and/or the Company started discussing the
transactions contemplated in this Agreement and ending at the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.4.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.4, such Purchaser will maintain, the confidentiality of
all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).  Notwithstanding the foregoing, no
Purchaser makes any representation, warranty or covenant hereby that it will not
engage in Short Sales in the securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.3.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Shares covered by this Agreement.

 

ARTICLE V         MISCELLANEOUS

 

5.1          Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Closing has not been consummated on or
before August 31, 2017; provided, however, that no such termination will affect
the right of any party to sue for any breach by the other party (or parties). 
This Agreement shall be automatically terminated as to all parties hereto if and
at such time as the Master Transaction Agreement is terminated.

 

5.2          Fees and Expenses.  Except as expressly set forth in the other
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel,

 

16

--------------------------------------------------------------------------------


 

accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all transfer agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Shares.

 

5.3                               Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

5.4                               Notices.  Any and all notices, requests,
consents, or other communications or deliveries required or permitted to be
provided hereunder shall be in writing and shall be deemed given and effective
on the earliest of (a) the date of transmission, if such notice or communication
is delivered by hand or via facsimile to 5:30 p.m.  (Eastern time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered by hand or via facsimile on a day that is not a
Trading Day or later than 5:30 p.m.  (Eastern time) on any Trading Day, (c) the
2nd Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given, if addressed as follows, or to such
other address or addresses as may have been furnished in writing by a party to
another party pursuant to this paragraph:

 

if to the Company, to:

 

Emergent Capital, Inc.

5355 Town Center Road, Suite 701

Boca Raton, FL 33486

Attention: Christopher O’Reilly
Facsimile: (561) 995-4201

Email: coreilly@emergentcapital.com

 

with a copy (which shall not constitute notice) to:

 

Holland & Knight LLP

701 Brickell Avenue, Suite 3300

Miami, FL 33131

Attention: Rodney H. Bell

Facsimile: (305) 789-7799

Email: rodney.bell@hklaw.com

 

if to the Purchaser, at its address as set forth on  its signature page.

 

5.5                               Amendments; Waivers.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and each
Purchaser or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.  No waiver of any default with respect to any

 

17

--------------------------------------------------------------------------------


 

provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.6                               Headings.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party. All references in this Agreement to Sections, Schedules or
Exhibits, unless otherwise expressed or indicated are to the Sections, Schedules
or Exhibits of this Agreement.

 

5.7                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties and their successors and
permitted assigns.  Any Purchaser may assign any or all of its rights under this
Agreement to any Person to whom such Purchaser assigns or transfers any Shares,
provided such transferee agrees in a writing reasonably satisfactory to the
Company to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Purchasers”.

 

5.8                               No Third-Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except as otherwise expressly
set forth in Section 4.8.

 

5.9                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of the Transaction
Documents shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof that would require the application of the Laws of any
other jurisdiction.  Each party agrees that all Legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
an improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY

 

18

--------------------------------------------------------------------------------


 

DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT,
THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.  If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

5.10                        Survival.  The representations, warranties,
covenants and other agreements contained herein shall survive the Closing and
the delivery of the Shares as applicable for the applicable statute of
limitations.  Each Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

5.11                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

5.12                        Severability.  If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

 

5.13                        Replacement of Shares.  If any certificate or
instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Shares.

 

5.14                        Remedies.  In addition to being entitled to exercise
all rights and remedies provided herein or granted by Law, including recovery of
damages, each of the Purchasers and the Company will be entitled to specific
performance under the Transaction Documents.  The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.15                        Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein

 

19

--------------------------------------------------------------------------------


 

or in any Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in their review and negotiation of the Transaction
Documents.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers.

 

5.16                        Liquidated Damages.  The Company’s obligations to
pay any partial liquidated damages or other amounts owing under the Transaction
Documents is a continuing obligation of the Company and shall not terminate
until all unpaid partial liquidated damages and other amounts have been paid
notwithstanding the fact that the instrument or security pursuant to which such
partial liquidated damages or other amounts are due and payable shall have been
canceled.

 

5.17                        Construction.  The parties agree that each of them
and/or their respective counsel has reviewed and had an opportunity to revise
the Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto.

 

(Signature Pages Follow)

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

COMPANY:

EMERGENT CAPITAL, INC.

 

 

 

 

 

 

 

By:

/s/ Antony Mitchell

 

 

Name: Antony Mitchell 

 

 

Title: Chief Executive Officer 

 

[Signature Page to Common Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

PURCHASER:

[NAME]

 

 

 

 

 

 

 

By:

/s/ PURCHASERS

 

 

Name:

 

 

Title:

 

Registered Name:

 

 

 

Address:

 

 

Attention:

Facsimile: (   )    -

Email:

 

Federal Tax ID:

 

Copies of notices to be sent to:

 

 

Attention:

Facsimile: (   )    -

Email:

 

[Signature Page to Common Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

PURCHASERS

 

Name and Address of Purchasers

 

Number of
Shares

 

Per Share
Purchase Price

 

Aggregate Purchase
Price

 

EVERMORE GLOBAL VALUE FUND

89 Summit Avenue, 3rd Fl.

Summit, New Jersey 07901

 

16,710,000

 

$

0.20

 

$

3,342,000.00

 

THE REGENTS OF THE UNIVERSITY OF MICHIGAN

5082 Wolverine Tower,

3003 South State Street

Ann Arbor, MI 48109-1287

 

6,975,000

 

$

0.20

 

$

1,395,000.00

 

SIRIUS INTERNATIONAL INSURANCE CORPORATION (PUBL) (a/c xxx140)

Birger Jarlsgatan 56B

SE-113  96 Stockholm Sweden

 

2,630,000

 

$

0.20

 

$

526,000.00

 

SIRIUS INTERNATIONAL INSURANCE CORPORATION (PUBL) (a/c xxx138)

Birger Jarlsgatan 56B

SE-113  96 Stockholm Sweden

 

11,185,000

 

$

0.20

 

$

2,237,000.00

 

OPAL SHEPPARD OPPORTUNITIES FUND I LP

40 Lake Bellevue Dr, Suite 245,

Bellevue, WA 98005

 

10,000,000

 

$

0.20

 

$

2,000,000.00

 

MIMESIS CAPITAL PARTNERS LLC

224 Lees Hill Road

New Vernon, NJ 07976

 

2,500,000

 

$

0.20

 

$

500,000.00

 

TIN-REZ CORP.

6615 W. Boynton Beach Blvd., #394

Boynton Beach, FL 33437

 

5,000,000

 

$

0.20

 

$

1,000,000.00

 

INVESTCO I, LLC

204 Woodhew Drive

Waco, TX 76712

 

17,700,000

 

$

0.20

 

$

3,540,000.00

 

JSARCO, LLC

c/o Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10078

Attn: Jack Miles, Esq.

 

7,320,038

 

$

0.20

 

$

1,464,007.60

 

PJC INVESTMENTS, LLC

204 Woodhew Drive

Waco, TX 76712

 

14,300,000

 

$

0.20

 

$

2,860,000.00

 

SPECIAL OPPORTUNITIES FUND, INC.

Park 80 West, Plaza II

250 Pehle Avenue, STE 708

Saddle Brook, NJ 07663

 

1,693,671

 

$

0.20

 

$

338,734.20

 

 

--------------------------------------------------------------------------------


 

OPPORTUNITY PARTNERS, LP

Park 80 West, Plaza II

250 Pehle Avenue, STE 708

Saddle Brook, NJ 07663

 

1,068,261

 

$

0.20

 

$

213,652.20

 

FULL VALUE PARTNERS, LP

Park 80 West, Plaza II

250 Pehle Avenue, STE 708

Saddle Brook, NJ 07663

 

981,879

 

$

0.20

 

$

196,375.80

 

MCM OPPORTUNITY PARTNERS, LP

Park 80 West, Plaza II

250 Pehle Avenue, STE 708

Saddle Brook, NJ 07663

 

109,415

 

$

0.20

 

$

21,883.00

 

CALAPASAS WEST PARTNERS LP

Park 80 West, Plaza II

250 Pehle Avenue, STE 708

Saddle Brook, NJ 07663

 

331,707

 

$

0.20

 

$

66,341.40

 

FULL VALUE SPECIAL SITUATIONS FUND, LP

Park 80 West, Plaza II

250 Pehle Avenue, STE 708

Saddle Brook, NJ 07663

 

152,607

 

$

0.20

 

$

30,521.20

 

STEADY GAIN PARTNERS, LP

Park 80 West, Plaza II

250 Pehle Avenue, STE 708

Saddle Brook, NJ 07663

 

608,131

 

$

0.20

 

$

121,626.20

 

MERCURY PARTNERS, LP

Park 80 West, Plaza II

250 Pehle Avenue, STE 708

Saddle Brook, NJ 07663

 

377,201

 

$

0.20

 

$

75,440.20

 

NANTAHALA CAPITAL PARTNERS LIMITED PARTNERSHIP

19 Old Kings Highway S, Suite 200

Darien, CT 06820

 

468,767

 

$

0.20

 

$

93,753.40

 

NANTAHALA CAPITAL PARTNERS II LIMITED PARTNERSHIP

19 Old Kings Highway S, Suite 200

Darien, CT 06820

 

523,476

 

$

0.20

 

$

104,695.20

 

NANTAHALA CAPITAL PARTNERS SI, LP

19 Old Kings Highway S, Suite 200

Darien, CT 06820

 

2,376,668

 

$

0.20

 

$

475,333.60

 

Silver Creek CS SAV, L.L.C.

1301 Fifth Avenue, 40th Floor

Seattle, WA 98101

 

607,555

 

$

0.20

 

$

121,511.00

 

 

--------------------------------------------------------------------------------


 

BLACKWELL PARTNERS LLC - SERIES A

280 Mangum Street, Suite 210

Durham, NC 27701

 

1,185,742

 

$

0.20

 

$

237,148.40

 

FORT GEORGE INVESMENTS, LLC

590 Madison Ave, 31st Floor

New York, NY 10022

 

3,746,694

 

$

0.20

 

$

749,338.80

 

NORTH STAR PARTNERS, L.P.

274 Riverside Ave.

Westport, CT 06880

 

5,182,947

 

$

0.20

 

$

1,036,589.40

 

ANDREW JONES

274 Riverside Ave.

Westport, CT 06880

 

262,500

 

$

0.20

 

$

52,500.00

 

RANGELEY CAPITAL PARTNERS II, LP

3 Forest Street

New Canaan, CT 06840

 

306,500

 

$

0.20

 

$

61,300.00

 

RANGELEY CAPITAL SPECIAL OPPORTUNITIES FUND, LP

3 Forest Street

New Canaan, CT 06840

 

17,500

 

$

0.20

 

$

3,500.00

 

RANGELEY CAPITAL PARTNERS, LP

3 Forest Street

New Canaan, CT 06840

 

626,000

 

$

0.20

 

$

125,200.00

 

JOEL LUSMAN

53 Forest Avenue, Suite 202

Old Greenwich, CT 06870

 

52,741

 

$

0.20

 

$

10,548.20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

LEGEND

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES LAWS. THE HOLDER AGREES
NOT TO OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY PRIOR TO THE DATE
PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION
THERETO (THE “RESALE RESTRICTION TERMINATION DATE”), EXCEPT (A) TO EMERGENT
CAPITAL, INC. (THE “COMPANY”) OR ANY SUBSIDIARY THEREOF, (B) OUTSIDE THE UNITED
STATES IN ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (C)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT TO A PERSON THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS DEFINED IN RULE 144A THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A UNDER THE SECURITIES ACT, OR (D) PURSUANT TO ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE COMPANY’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
PURSUANT TO CLAUSE (B) OR (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
CERTIFICATIONS AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.

 

--------------------------------------------------------------------------------